Citation Nr: 9910788	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

Service connection for pes planus was denied an unappealed 
Board of Veterans' Appeals (Board); decision dated in October 
1979.  In April 1997 the Board found that new and material 
evidence sufficient to reopen the veteran's claim had not 
been submitted.  This appeal arises from a decision by the 
Regional Office (RO) that new and material evidence had not 
been submitted to reopen the veteran's claim for pes planus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In an April 1997 decision, the Board found that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for pes planus had not been submitted.

3.  Evidence obtained since the April 1997 Board decision 
includes lay statements, a copy of the veteran's 1953 draft 
card, a magazine article and copies of documents that were 
previously before the Board.

4.  The evidence submitted since the most recent Board 
decision includes some evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  It also includes copies of previously considered 
documents, which are therefore redundant.


CONCLUSIONS OF LAW

1.  The April 1997 Board decision that found that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for pes planus had not been submitted 
is final.  38 U.S.C.A. §§ 7104 (West 1991); 38 C.F.R. § 
20.1100 (1998).

2.  Evidence received since the April 1997 Board decision is 
not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In March 1978, the Board denied service connection for 
musculoskeletal disability of the feet.  At the time, the 
evidence of record included the veteran's enlistment physical 
examination, and some fire-damaged service department 
clinical records, reflecting, in part, treatment in February 
and May 1953 for skin disorders of the feet.  Other pertinent 
records included private clinical records dated in the mid-
1960's showing treatment for athlete's foot.  During a VA 
hospitalization in January 1966, chronic dermatophytosis was 
diagnosed.  A private medical record dated in December 1976 
noted bilateral marked flatness of the feet.  Severe 
bilateral pes planus was diagnosed.  A VA medical examination 
in March 1977 noted depressed inner longitudinal arches.  A 
May 1977 lay statement from a service comrade of the veteran 
was to the effect that the veteran injured his feet during 
service while moving ammunition boxes.  A May 1977 private 
medical statement reflected treatment for flat feet.  Based 
on these records, the Board concluded that musculoskeletal 
pathology was not shown in service.  

In February 1979, the Board denied service connection for 
musculoskeletal disability of the feet.  Reference was made 
to the evidence considered by the Board in 1978.  Newly 
submitted evidence consisted of a private doctor's statement 
indicating treatment of the veteran's flat feet since 1959.  
Also submitted was a lay statement from a service comrade 
recalling that the veteran was issued special shoes during 
service.  A second lay statement dated in April 1978 and 
signed by five of the veteran's friends and family was to the 
effect that the veteran injured his feet during service and 
had received medical care since service.  The Board concluded 
that evidence contemporaneous with the veteran's period of 
service did not show the existence of pes planus, and such 
disability was not shown until years later. 

In an October 1979 decision, the Board denied service 
connection for a bilateral foot disorder.  The Board noted 
evidence previously of record, as well as newly submitted 
evidence that included an April 1979 statement from a private 
physician who had treated the veteran for about 20 years for 
many disorders, including foot problems.  According to the 
medical history in the doctor's records, prior to his 
treating the veteran, the veteran had been treated by another 
physician for 5 years for foot problems.  The Board noted 
that the veteran had submitted duplicate copies of evidence 
previously considered.  The Board concluded that there was no 
new factual basis to change the previous determination.

In April 1997, the Board determined that no new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for pes planus.  In 
addition to the evidence previously discussed, the Board 
reviewed additional evidence not of record at the time of the 
prior Board decisions.  The evidence included a November 1988 
statement from Richard Secor, D.O. that was to the effect 
that he had treated the veteran for 30 months for multiple 
maladies, including arch deformity.  Also of record is a 
statement from the veteran's sister, received in March 1995.  
She indicated that prior to service, the veteran was in good 
health, but returned from active duty with foot problems 
requiring the use of special boots.  Received in June 1995 
was a statement from a life-long friend of the veteran 
attesting to the change in the veteran's foot condition 
before and after service.  Also received that month was a 
statement from the veteran's minister noting that the veteran 
had foot problems in the 1960's.  After a review of the 
evidence, the Board concluded that the veteran had not 
submitted new and material evidence to reopen the claim.  
Even when view in the context of all evidence of record, the 
new evidence did not raise a possibility of an outcome 
different that the Board decision of 1979.

Evidence obtained since the April 1997 Board decision 
consists, in part, of duplicate records of evidence 
previously considered by the Board; a Jan/Feb DAV Service 
magazine article concerning another veteran's 42 year effort 
to receive VA benefits; a copy of the veteran's draft card 
dated in September 1953 showing a classification of I-C Res; 
and a statement dated in March 1998 from a friend of the 
veteran recalling that the veteran's mother told her about 
the trouble the veteran had with his feet while he was in 
Germany and that the veteran constantly complained about foot 
and leg pain.  Also received was a March 1997 letter from the 
veteran's cousin that was to the effect that the veteran was 
very active prior to service.  After service he always 
complained about his feet.  Also of record are medical 
reports addressing other medical conditions not related to 
this claim.

Analysis

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

In Winters v. West, No. 97-2180 (Feb. 17, 1999), United 
States Court of Appeals for Veterans Claims (Court) stated, 
"Today, in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 
17, 1999), the en banc Court essentially holds that the 
recent decision of the Federal Circuit in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), requires the replacement of the 
two-step Manio test with a three-step test. Under the new 
Elkins test, the Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a)(1998) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108. Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, see Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S. C. § 5107(a). Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled." 

In Hodge v. West, 155 F.3d 1356 (1998), the Court of Appeals 
for the Federal Circuit replaced the previous standard for 
reopening a final decision on the basis of new and material 
evidence. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In this case, the evidence submitted since the April 1997 
Board denial is not new and material.  At best, the evidence 
is only cumulative in that it repeats what was already known 
about the veteran's pes planus.  The recently obtained 
postservice medical records are not material because they 
pertain to the veteran's conditions other than pes planus.  
None of this recent medical evidence is probative as to the 
onset or aggravation of pes planus.  The lay statements are 
not probative either since lay persons generally are not 
capable of proffering competent opinions as to medical 
etiology or the onset of a medical disability.  See Marciniak 
v. Brown, 10 Vet.App. 198, 201-202 (1997), Routen v. Brown, 
10 Vet.App. 183 (1997) and Falzone v. Brown, 8 Vet.App. 398, 
403 (1995) (regarding the need for a medical nexus in cases 
requiring new and material evidence to be reopened); see also 
Heuer v. Brown, 7 Vet.App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992); Lathan v. Brown, 7 
Vet.App. 359, 365 (1995); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  

The copies of previously considered documents are redundant.  
The DAV Service magazine article contains no information that 
pertains to the veteran.  The copy of the veteran's draft 
card is negative for medical evidence of the in-service 
incurrence or aggravation of pes planus.  

Therefore, when considered with all the evidence of record, 
none of the new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.  
Without any new and material evidence, the Board finds that 
the April 1997 Board decision was final and the claim is not 
reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for pes planus, thus, the claim 
is not reopened. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





